Judgment reversed on the law and the facts and complaint dismissed as to these appellants, with costs, unless respondent stipulate, within ten days, to sell the property described in the complaint in two parcels, as described in the respective mortgages to which the defendants, appellants,’ meehame’s liens were subject prior to the consolidation agreement: one for $30,000, upon which there was then due the sum of $18,756, and the other for $6,000; in wMeh event the judgment is unanimously affirmed, without costs. The rights of the appellants, mechanics’ lienors, were not affected by the consolidation of the mortgages upon different parcels of the plot of land described in the complaint subsequent to the filing of their liens. As to the amount due upon the respective mortgages at the time of the consolidation, the record discloses that that issue was tried, and we are of opinion that the finding of fact is supported by the evidence. Lazansky, P. J., Young, Kapper, Hagarty and Carswell, JJ., concur. Settle order on notice.